Dixon, J.
I concur in the affirmance of the judgment of the Court of Common Pleas, and, with one exception, in the propositions supporting such affirmance. The excepted proposition is that which confines to the names of candidates-the right of the voter to erase from his ballot the names printed thereon.
The statute which requires the voter to use official ballots, directs that upon those ballots shall be printedthe nomina-. *460tions of each party, or group of petitioners, * * * on separate tickets underneath the title or name of the party or petitioners making such nominations.” Section 32. By the title or name of a party is meant the title or name of the party or principles which a duly organized convention of ■delegates represented (section 27); and by the title or name ■of the petitioners is meant the title of the party or principle ■selected by a prescribed number of votes as that which the •candidates whom they nominate represent. Section 28. Thus, ■by the very words of the statute, the title or name of the party or principle at the head of each official ballot is declared to have a representative character. And not only from the language of the act, but by common understanding and usage, •would it be inferred that the voter, by casting a ballot with ■such name or title printed thereon, expressed his preference for the party or principle so designated.
In the opinion of my associates, the voter must retain one •of these party names upon his ballot. He is not required to vote for any candidate nominated by any of those bodies which have obtained official ballots; he may vote for persons whom he knows to be opposed to all these organizations, and to the doctrines which they advocate in public affairs; he may, himself, wish to oppose and repudiate them all, but it is made a condition of his voting that he shall place his candidates under the shibboleth of one of them, and so appear to stand in its ranks. He may express his disapproval of its present selections, but he cannot escape the indication of a general preference for its name or policy.
In my opinion, the legislature could not impose such a •condition upon the voter. 'k
The right of suffrage is constitutional, and is conferred in •these words (article II., paragraph I.): “ Every male citizen of the United States, of the age of twenty-one years, who shall have been a resident of this state one year, and of the county in which he claims his vote five months, next before the election, shall be entitled to vote for all officers that now are or hereafter may be elective by the people.” The right thus given is a right to vote for officers. Such voting re*461quires that the voter shall designate the office to be filled and the person whom he desires to fill it, but does not call for any indication of his party associations, his political opinions, or the reasons which induce him to vote for his nominee.
It must be conceded that legislation is necessary to determine who are legal voters, to provide for them the means-of voting, to prevent all others from voting, and to ascertain the result of the vote. All legislation conducive to these ends is, therefore, permissible. It is also clear that by a vote is-intended the free and' honest expression of the voter’s choice, and hence statutes tending to preserve the voter- from coercion or immoral influences are legitimate, provided they do-not impair other rights. Outside of these purposes, I see no-room for legislative interference with the right of suffrage.
But I am unable to perceive how it comes within any of these purposes for the legislature to compel the voter to indicate upon his ballot any preference among the parties or principles which other voters may choose'to espouse in the election. I, therefore, think that such an enactment would be invalid.
I further think that, by the present law, the legislature did not intend so to enact.
Section 40 of the act says: “-Nothing in this act contained shall prevent any voter from erasing from his ballot any name or names thereon printed, or from- writing or pasting thereon the name or names of any person or persons for whom he desires to vote for any office.”
Independent of the constitutional question, this language-gives the 'right to erase any name or names printed on the-ballot. Why not the name of the party or principle ? The voter is permitted to write or paste on the ballot only the names of persons, but he may erase any- name, of person or office, or of party or principle.
The narrow construction of my associates fastens upon the exercise of a right that should be encouraged, a condition-which is distasteful and deterrent to some voters, and which-cannot effect any beneficial result. Such a construction should therefore be rejected.